DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application is a national stage entry from PCT/CN2018097149 filed 07/26/2018 which claims priority from CN2017/11147189 filed in China on 11/17/2017.  The certified copy of foreign priority application was received on 04/03/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Response to Arguments
3.	Applicant’s arguments, see pages 6-9, filed 05/26/2022, with respect to the rejection(s) of claim(s) 1, 9 have been fully considered and are persuasive. The rejection of the last office action has been withdrawn. 
Allowable Subject Matter
4.	Claims 1-5, 8-17, 20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
Chen et al., (WO2016/173153, hereinafter as Chen, for citation purposes refer US2017/0060309A1) in view of KO (US-20160239133-A1, hereinafter as, KO).
In regards to claim 1, Chen discloses a touch substrate (fig.3) , comprising: a basal substrate (fig.3, bottom substrate 103); a first touch electrode, a black matrix, and a second touch electrode located on a first surface of the basal substrate (fig.3, first ITO touch electrode 104, 1022 black matrix, para 0076, and second ITO touch electrode 105 disposed on substrate 103 as shown); wherein an orthographic projection of the first touch electrode on the basal substrate and an orthographic projection of the second touch electrode on the basal substrate at least partially overlap with each other (para 0073, 0076, the projections of the first touch electrode and the second touch electrode on the color filter layer may be overlapped with that of the black matrix. Further, the electrodes 104 and 105, at least partially overlap at the bridge/intersection portions at figs.5-6); the first touch electrode and the second touch electrode are insulated from each other (fig.3, first touch electrode and second touch electrodes 104 and 105, para 0045 are insulated from each other by intermediate layers as shown); in an overlapping area of the first touch electrode and the second touch electrode, the black matrix is located between the first touch electrode and the second touch electrode (fig.3, the black matrix 1022 is located in the color filter para 0073, 0076, would be between the first and second touch ITO electrodes 104 and 105); wherein the orthographic projection of the first touch electrode on the basal substrate and the orthographic projection of the second touch electrode on the basal substrate are mutually staggered and partially overlapped with each other (the orthographic projection of the first ITO touch electrode 104 on the substrate 103 and the orthographic projection of the second ITO touch electrode 105 on the substrate 103 are “mutually staggered and partially overlapped with each other” such as at the bridge/intersection portions, as shown at figs.4-6. This constitutes the Broadest Reasonable Interpretation in light of applicant’s specification, figs.2-3, 5-6 and their corresponding descriptions). 
Chen does not disclose wherein the first touch electrode and the second touch electrode have a same shape fabricated by using a same mask. 
KO discloses wherein the first touch electrode and the second touch electrode have a same shape fabricated by using a same mask (interpreted as product by process claim. Fig.6B, para 0073, the third mesh lines MP-T3 and the fourth mesh lines MP-T4 may be formed using the same mask as the first mesh lines MP-T1 and the second mesh lines MP-T2). 
The combination of Chen and Ko fails to disclose, as a whole, “the first touch electrode has a plurality of first openings, the second touch electrode has a plurality of second openings, and an orthographic projection of at least one first opening on the basal substrate is located within the orthographic projection of the second touch electrode on the basal substrate.” 
Accordingly, the independent claim 1 is allowed. The dependent claims 2-5, 8-17 and 20 are also allowed based on their dependencies from the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627